[Cite as State v. Jews, 2015-Ohio-4640.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                  :       MEMORANDUM OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2015-P-0067
        - vs -                                  :

RODNEY JEWS,                                    :

                 Defendant-Appellant.           :


Criminal Appeal from the Court of Common Pleas, Case No. 2011 CR 0133.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Rodney Jews, pro se, PID: A604-369, Lake Erie Correctional Institution, P.O. Box
8000, 501 Thompson Road, Conneaut, OH 44030 (Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}     On September 11, 2015, appellant, Rodney Jews, filed a pro se motion for

a delayed appeal, pursuant to App.R. 5(A), along with his notice of appeal. Appellant is

attempting to appeal his original judgment of conviction and sentence issued by the

Portage County Court of Common Pleas on August 24, 2011.              An appeal of that

judgment was due by September 23, 2011, almost four years ago.

        {¶2}     No brief or response opposing the motion for leave to file a delayed

appeal has been filed.
       {¶3}   App.R. 4(A)(1) states:

       {¶4}   “* * * [A] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

       {¶5}   App.R. 5(A) provides, in relevant part:

       {¶6}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶7}   “(a) Criminal proceedings;

       {¶8}   “(b) Delinquency proceedings; and

       {¶9}   “(c) Serious youthful offender proceedings.

       {¶10} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals.”

       {¶11} As his reason for failing to file a timely appeal, appellant asserts that the

trial court failed to advise him of his right to appeal and his right to appointment of

counsel when they were required to do so. Even if his statement was true, the reason

does not justify a delay of nearly four years between the time of appellant’s conviction

and sentence until the filing of his motion for delayed appeal. We find that appellant

was not diligent in taking the proper steps to protect his own rights.

       {¶12} Accordingly, it is ordered that appellant’s motion for leave to file a delayed

appeal is hereby overruled.




                                              2
      {¶13} Appeal dismissed.



TIMOTHY P. CANNON, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                3